



Exhibit 10.40
Execution Copy
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of April
27, 2017, between Tribune Media Company, a Delaware corporation (the “Company”),
and Chandler Bigelow (“Executive”).
WHEREAS, the Company and Executive desire to amend and restate the Employment
Agreement, dated as of January 1, 2016 (the “Original Agreement”) to reflect the
terms upon which Executive shall provide services to the Company.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto agree as set forth
below:
1.Term; Certain Definitions. (a) The term of Executive’s employment under this
Agreement (the “Term”) shall be effective as of April 27, 2017 (the “Effective
Date”) and shall continue until December 31, 2018 (the “Term Expiration Date”).
Executive’s employment under this Agreement may be terminated earlier than the
Term Expiration Date at any time pursuant to the provisions of Section 4 below.
(b)    Capitalized terms not defined in this Agreement shall have the meanings
given such terms on Annex A.
2.Title and Duties. During the Term, Executive’s title shall be Executive Vice
President, Chief Financial Officer. Executive will have such duties and
responsibilities customarily exercised by an individual serving in such a
capacity, together with such other duties and responsibilities consistent with
Executive’s position as reasonably assigned to Executive from time to time by
the Company. Executive shall report directly to the Chief Executive Officer of
the Company. During the Term, upon request, Executive shall serve as an officer
and/or director of one or more subsidiaries of the Company.


3.Compensation and Related Matters. (a) Base Salary. During period from January
1, 2017 through the end of the Term, for all services rendered to the Company
hereunder, Executive shall receive an annual base salary (“Base Salary”) at an
initial rate of $700,000, payable in accordance with the Company’s applicable
payroll practices. Base Salary may be increased (but not decreased) on an annual
basis as determined by the Company in its sole discretion. References in this
Letter Agreement to “Base Salary” shall be deemed to refer to the most recently
effective annual base salary rate.


(b) Annual Bonus/Deferred MIP. (i) During the Term, Executive shall be eligible
for an annual bonus award determined by the Company in respect of each fiscal
year during Executive’s term of employment with the Company (the “Annual
Bonus”). The target Annual Bonus for each fiscal year shall be $700,000 (the
“Target Bonus”), with the actual Annual Bonus payable being based upon the level
of achievement of reasonably attainable annual Company and individual
performance objectives for such fiscal year, as determined by the Company and
communicated to Executive’s. Except as set forth otherwise herein, the Annual
Bonus shall be paid at the same time as annual bonuses are generally payable to
other senior executives of the Company, subject to Executive’s continuous
employment with the Company through the end of the year with respect to which
such Annual Bonus relates, subject to Section 4 below.


(ii) Notwithstanding anything herein to the contrary, Executive shall remain
entitled to receive any benefits that may be due Executive under the Second
Amended and Restated Tribune Company Rabbi Trust Agreement for Chandler Bigelow
III, and the Management Incentive Plan Rabbi Trust No. 1 (the “Deferred MIP
Benefits”), as and when payable in accordance with the terms governing such
benefits.





--------------------------------------------------------------------------------







(c) Grant of Equity-Based Awards.


(i)    Ongoing Grants. Beginning in 2016 and with respect to each subsequent
year of the Term, Executive shall be granted a combination of restricted stock
units in respect of the Company’s Class A common stock (“RSUs”), performance
share units in respect of the Company’s Class A common stock (“PSUs”) and
nonqualified stock options in respect of the Company’s Class A common stock
(“Options”) (valued in accordance with Black-Scholes or similar binomial
option-pricing model), such awards having an aggregate fair value, each year,
equal to $1,000,000 (based on the fair market value of the Company’s Class A
common stock on the date of grant). The equity award each year shall be divided
among the three types of awards as follows: RSUs - 30%; PSUs - 40% and Options -
30%. The exercise price for each grant of Options shall be the fair market value
of the Company’s common stock as of the date of their grant. Each grant of
Options and RSUs shall vest in equal annual installments over four (4) years.
The Compensation Committee of the Board of Directors of the Company shall
establish the PSU performance criteria, including the performance period
relating to the grant. The RSUs, PSUs and Options shall be subject to such other
terms as set forth in the applicable grant agreement and in the underlying
equity plan as adopted by the Company. Executive acknowledges that on February
14, 2017, the Company granted Executive the RSUs, PSUs and Options required
under this Agreement in respect of the 2017 calendar year.


(ii)    On the Effective Date, Executive shall be granted a supplemental award
of 27,300 restricted stock units (the “Supplemental RSUs”), on the terms and
conditions set forth in the restricted stock unit agreement attached as Exhibit
B hereto (the “Supplemental RSU Agreement”). Unless otherwise expressly provided
in this Agreement, references in this Agreement to “RSUs” shall not refer to the
Supplemental RSUs. For the avoidance of doubt, the Supplemental RSUs are in
addition to, and not in lieu of any of, the equity awards to be granted under
Section 3(c)(i), and the value of the Supplemental RSUs shall not be taken into
account in determining any equity awards to be granted under Section 3(c)(i)
above.


(d) Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans and programs (including without limitation,
vacation, health insurance, dental insurance, life insurance and 401(k) plan)
and receive perquisites, commensurate with Executive’s position, that are
provided by the Company from time to time for its senior executives, subject to
the terms and conditions of such plans and programs, provided that nothing
herein shall limit the Company’s ability to amend, modify or terminate any such
plans or programs. Executive’s vacation entitlement will be four (4) weeks per
calendar year of the Term (including 2017).


(e) Business Expense Reimbursements. During the Term, the Company shall promptly
reimburse Executive for his reasonable and necessary business expenses in
accordance with its then-prevailing policies and procedures for expense
reimbursement (which shall include appropriate itemization and substantiation of
expenses incurred).


(f) Retention Bonus. Provided that Executive remains continuously employed with
the Company through and including December 31, 2017, the Company shall pay
Executive $1,400,000, in substantially equal installments consistent with the
Company’s payroll practices during the twelve (12) month period immediately
following December 31, 2017.


(g) Indemnification. Executive will be entitled to indemnification and prompt
advancement of legal fees, costs, and expenses, on the same terms as
indemnification and advancement are made available to other senior executives of
the Company, whether through the Company’s bylaws or otherwise. During
Executive’s employment with the Company and for six years thereafter, Executive
shall be entitled to the same directors’ and officers’ liability insurance
coverage that the Company provides generally to its directors and officers, as
may be altered from time to time for such directors and officers.







--------------------------------------------------------------------------------





4.Termination of Employment. (a) Executive’s employment with the Company may be
terminated by the Company or Executive at any time for any reason, in connection
with which Executive will, except as set forth expressly below, be entitled only
to the Accrued Entitlements, and except as set forth below, all then-unvested
equity awards held by Executive shall be forfeited for no consideration.


(b) In the event that during the Term Executive’s employment is (A) terminated
by the Company without Cause (other than due to death or Disability) or (B)
terminated by Executive with Good Reason(x) prior to January 1, 2018 or (y) in
any event after the occurrence of a Change in Control and prior to the Term
Expiration Date, Executive will be entitled to the following benefits in
addition to the Accrued Entitlements:


(i)A cash severance amount (the “Cash Severance Benefit”) equal to the sum of
two (2) times (x) Executive’s Base Salary plus (y) the amount of Executive’s
Target Bonus, which amount shall be paid to Executive in substantially equal
installments consistent with the Company’s payroll practices during the
twenty-four (24) month period immediately following such termination (the
“Severance Period”).


(ii)Continuation of any health and dental insurance benefits under the terms of
the applicable Company benefit plans during the Severance Period, subject to the
Company’s continuing to provide such insurance benefits for its employees and to
Executive’s payment of the cost of such benefits to the same extent that active
employees of the Company are required to pay for such benefits from time to
time; provided, however, that such continuation coverage shall end earlier upon
Executive’s becoming eligible for comparable coverage under another employer’s
benefit plans; provided, further, that to the extent that the provision of such
continuation coverage is not permitted under the terms of the Company benefit
plans or would result in an adverse tax consequence to the Company under the
recently enacted healthcare reform law (the Patient Protection and Affordable
Care Act) or other applicable law, the Company may alternatively provide
Executive with a cash payment in an amount equal to the applicable COBRA premium
that Executive would otherwise be required to pay to obtain COBRA continuation
coverage for such benefits for such period (minus the cost of such benefits to
the same extent that active employees of the Company are required to pay for
such benefits from time to time).


(iii)The bonus described in Section 3(f) shall become vested and payable, and
shall be paid at the same time and on the same basis as such amount would have
been paid as specified in Section 3(f) had Executive remained employed through
December 31, 2017.


(iv)(A) Options and RSUs (other than the Supplemental RSUs, which will be
governed by the terms of the Supplemental RSU Agreement) granted prior to the
date of termination that would have vested over the two-year period following
such termination shall automatically vest upon the effective date of Executive’s
termination of employment; (B) all vested Options shall remain exercisable for a
twelve month period following the date of termination and (C) with respect to
each outstanding PSU grant (other than the PSUs granted to Executive on May 5,
2016 (the “Supplemental PSUs”) pursuant to the Performance Share Unit Agreement,
dated as of March 1, 2016, between Executive and the Company (the “Supplemental
PSU Agreement”)) that is unvested on the date of termination, a prorated number
of PSUs (a “Prorated PSU Amount”) shall vest after the applicable performance
period, determined by multiplying (x) the number of PSUs in such grant that
would have vested based on actual performance of the applicable performance
period had Executive then continued to be employed by the Company by (y) the
ratio of the number of days in the applicable performance period during which
Executive was employed by the Company compared to the total number of days in
the applicable performance period.


(v)Payment of any earned but unpaid Annual Bonus, if any, for the calendar year
prior to the calendar year in which such termination of employment occurs.
Additionally, with respect to the annual bonus payable under Section 3(b) for
the period of his services in the year in which such event occurs, in the event
of a Change in Control or an Anticipatory CIC Termination, Executive shall be
treated no less favorably than other participants in the applicable Company
annual bonus plan who are employed on the date of the Change in Control with
respect to their services in the same year.







--------------------------------------------------------------------------------





(c) If Executive’s employment is terminated during the Term due to death or by
the Company due to Disability, then, in addition to the Accrued Entitlements,
Executive shall be entitled to receive an amount, payable within 90 days
following termination, equal to Executive’s Target Bonus multiplied by a
fraction, the numerator of which is the number of days worked in such year and
the denominator of which is 365.


(d) If Executive’s employment is terminated after December 31, 2017 in an
Anticipatory CIC Termination and the transaction contemplated pursuant to
Transaction Agreement (or a transaction that supersedes such transaction) is
consummated (the “Related Change in Control”) within the earlier to occur of (i)
the first anniversary of the date of the Anticipatory CIC Termination and (ii)
December 31, 2018, Executive shall be entitled to receive from the Company an
amount equal to the Cash Severance Benefit described in Section 4(b)(i), which
amount shall be paid in a lump sum within 10 days after the date the Related
Change in Control occurs. In addition, upon an Anticipatory CIC Termination
occurring after December 31, 2017, Executive shall be entitled to receive the
same benefits continuation provided under Section 4(b)(ii), except that such
benefits continuation shall cease at the earliest to occur of (i) the time
provided in such Section 4(b)(ii), (ii) 30 days following the date the
transaction contemplated in the Transaction Agreement (or, if applicable, a
transaction that supersedes such transaction) is abandoned or (iii) if the
transaction contemplated in the Transaction Agreement is not earlier
consummated, on the earlier to occur of (x) the first anniversary of the
Anticipatory CIC Termination and (y) December 31, 2018.


(e) In addition to the payments and benefits otherwise provided under this
Section 4, if a Change in Control shall occur during the Term and within the one
year period immediately following the Change in Control, Executive’s employment
is terminated by the Company without Cause (other than due to death or
Disability) or by Executive for Good Reason, all unvested Options, RSUs (other
than the Supplemental RSUs) and PSUs (other than the Supplemental PSUs) then
held by Executive shall automatically vest in full (which, for the avoidance of
doubt, in the case of PSUs shall be the target amount) upon the effective date
of Executive’s termination of employment. If Executive’s employment terminates
due to an Anticipatory CIC Termination, then all equity-based awards that would
otherwise have been forfeited by Executive in connection with such termination
of employment, including, without limitation, the Supplemental RSUs and
Supplemental PSUs (the “Contingent Vesting Awards”), shall remain outstanding
and become vested, if at all, on the date on which the Related Change in Control
occurs. If no Related Change in Control occurs within the earlier to occur of
(i) the first anniversary of the date of Anticipatory CIC Termination and (ii)
December 31, 2018, then all Contingent Vesting Awards shall be forfeited upon
the earlier to occur of such dates.


(f) In the event that Executive continues to be employed by the Company after
December 31, 2017 and his employment is thereafter terminated by the Company
without Cause (other than due to death or Disability) or by Executive for Good
Reason prior to the occurrence of a Change in Control occurring prior to the
Term Expiration Date or (ii) Executive terminates his employment for any reason
within 60 days following the Term Expiration Date: (x) with respect to any then
outstanding RSUs (other than the Supplemental RSUs) and Options granted prior to
January 1, 2018, Executive shall be credited with two additional years of
vesting service and (y) the Prorated PSU Amount of each outstanding PSU grant
(other than the Supplemental PSUs) that is then unvested shall vest and become
payable to Executive after the applicable performance period; provided, however,
if Executive’s employment is terminated by the Company without Cause (other than
due to death or Disability) or by Executive for Good Reason within the first 90
days of the 2018 calendar year, Executive shall be credited with 27 months of
vesting service under subclause (x) above. In addition, in the event that
Executive’s employment is terminated following December 31, 2017 or the Term
Expiration Date for any reason, other than by the Company for Cause, Executive
shall be paid his Annual Bonus in respect of the 2017 fiscal year (in the case
of a termination in 2018) or the 2018 fiscal year (in the case of a termination
in 2019), based on actual performance, at the time the Annual Bonus otherwise
would have been paid under Section 3(b) above. For the avoidance of doubt,
except for the benefits provided under this Section 4(f) or in respect of an
Anticipatory CIC Termination, in no event shall Executive be entitled to the
Severance Amount or any other benefits provided under Section 4(b) or 4(c) in
connection with a termination of Executive’s employment following December 31,
2017 and prior to the occurrence of a Change in Control.







--------------------------------------------------------------------------------





(g) Except as expressly provided in Section 4(e) in respect of Contingent
Vesting Awards, nothing else in this Section 4 or elsewhere in this Agreement to
the contrary, the exclusive treatment upon a Change in Control or Executive’s
termination of employment of the Supplemental RSUs and the Supplemental PSUs
shall be the treatment provided in the Supplemental RSU Agreement and the
Supplemental PSU Agreement, as applicable.


(h) Notwithstanding anything herein to the contrary, Executive’s entitlement to
the payment and benefits set forth in Section 4(b), 4(c), 4(d),4(e) and 4(f)
above, other than the Accrued Entitlements, shall be (A) conditioned upon
Executive’s having provided an irrevocable waiver and release of claims in favor
of the Company, its predecessors and successors, and all of the respective
current or former directors, officers, employees, shareholders, partners,
members, agents, or representatives of any of the foregoing (collectively, the
“Released Parties”), substantially in the form attached hereto as Exhibit B,
that has become effective in accordance with its terms within 55 days following
the termination of Executive’s employment (the “Release Condition”), (B) subject
to Executive’s continued compliance in all material respects with the terms of
this letter, including all exhibits hereto, and (C) subject to Section 22 below.


5.Noncompetition and Nonsolicitation.


(a)     Executive agrees that Executive shall not, directly or indirectly,
without the prior written consent of the Company:


(i)    while an employee of the Company and, if Executive is terminated during
the Term, within the two-year period following the termination, engage in
activities or businesses on behalf of any (x) independent non-network local
broadcast group that competes directly with the Company and its subsidiaries,
and any other Affiliates of the Company or (y) multi-channel video programming
distributor with a carriage contract that expires or is scheduled to expire
within 24 months after the Effective Date (an “MVPD”) (including, in each case,
without limitation, by owning any interest in, managing, controlling,
participating in, consulting with, advising, rendering services for, or in any
manner engaging in the business of owning, operating or managing any such
independent non-network local broadcast group or MVPD), in any geographic
location in which the Company engages (or in which the Company has been actively
planning to engage) as of the date of termination of Executive’s employment
(collectively, “Competitive Activities”), or assist any Person in any way to do,
or attempt to do, anything prohibited by this Section 5(a)(i); provided,
however, that the foregoing shall not prevent Executive from providing services
as a consultant, employee, advisor, or otherwise with a Person that engages in
Competitive Activities, if such service relationship is restricted solely to one
or more portions of the operations and businesses of such Person, such portions
do not engage in Competitive Activities, and Executive undertakes not to, and
does not, have any discussions with, or participate in, the governance,
management or operations of such Person or any business segments thereof that
engage in Competitive Activities; or


(ii)    while an employee of the Company and, if Executive is terminated during
the Term, within the two-year period following the termination, (A) solicit,
recruit or hire, or attempt to solicit, recruit or hire, any employees of the
Company or persons who have worked for the Company during the 12 month period
immediately preceding such solicitation, recruitment or hiring or attempt
thereof (other than Executive’s secretary/executive assistant); (B)
intentionally interfere with the relationship of the Company with any person or
entity who or which is employed by or otherwise engaged to perform services for,
or any customer, client, supplier, developer, subcontractor, licensee, licensor
or other business relation of, the Company; or (C) assist any person or entity
in any way to do, or attempt to do, anything prohibited by clause (A) or (B)
above; provided that the preceding clause (A) shall not prohibit Executive from
(x) conducting a general solicitation made by means of a general purpose
advertisement not specifically targeted at employees or other persons or
entities described in clause (A) or (y) soliciting or hiring any employee or
other person or entity described in clause (A) who is referred to Executive by
search firms, employment agencies or other similar entities, provided that such
firms, agencies or entities have not been instructed by Executive to solicit any
such employee or person or entity or category thereof.







--------------------------------------------------------------------------------





The periods during which the provisions of this Section 5(a) apply shall be
tolled during (and shall be deemed automatically extended by) any period in
which Executive is in violation of the provisions of this Section 5(a), to the
extent permitted by law. The provisions of Section 5(a)(i) above shall not be
deemed breached as a result of Executive’s passive ownership of: (i) less than
an aggregate of 2% of any class of securities of an entity engaged, directly or
indirectly, in Competitive Activities, so long as Executive does not actively
participate in the business of such entity; provided, however, that such
securities are listed on a national securities exchange; or (ii) less than an
aggregate of 1% in value of any instrument of indebtedness of an entity engaged,
directly or indirectly, in Competitive Activities.
(b) Executive acknowledges that the Company has a legitimate business interest
and right in protecting its Confidential Information (as defined below),
business strategies, employee and customer relationships and goodwill, and that
the Company would be seriously damaged by the disclosure of Confidential
Information and the loss or deterioration of its business strategies, employee
and customer relationships and goodwill. Executive acknowledges that Executive
is being provided with significant consideration (to which Executive is not
otherwise entitled) to induce Executive to enter into this Agreement. In light
of the foregoing, and the Company’s and Executive’s mutual understanding that in
the course of Executive’s duties with the Company Executive will acquire
Confidential Information that would be of significant benefit to a subsequent
employer that competes with the Company, Executive expressly acknowledge and
agree that each and every restraint imposed by this Section 5 is reasonable with
respect to subject matter, time period and geographical area. For purposes of
this Section 5, references to the Company shall include its subsidiaries and any
affiliates of the Company that are controlled by the Company.


6.Nondisclosure of Confidential Information. (a) Executive acknowledges that
Executive has and shall become familiar with the Company’s Confidential
Information (as defined below), including trade secrets. Executive acknowledges
that the Confidential Information obtained by Executive while employed by the
Company is the property of the Company. Therefore, Executive agrees that
Executive shall not disclose to any unauthorized person or entity or use for
Executive’s own purposes any Confidential Information without the prior written
consent of the Company, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public other than as a
result of Executive’s acts or omissions in violation of this Section 6;
provided, however, that if Executive receives a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, Executive may disclose
only that portion of the Confidential Information which is legally required to
be disclosed. Notwithstanding anything in this Agreement to the contrary, this
Section 6 does not prohibit Executive from providing truthful testimony or
accurate information in connection with any investigation being conducted into
the business or operations of the Company by any government agency or other
regulator that is responsible for enforcing a law on behalf of the government or
otherwise providing information to the appropriate government regulatory agency
or body regarding conduct or action undertaken or omitted to be taken by the
Company that Executive reasonably believe is illegal or in material
non-compliance with any financial disclosure or other regulatory requirement
applicable to the Company. Executive’s obligations under this Section 6 shall
continue beyond the termination of Executive’s employment with the Company and
expiration of the Term.


(b) For purposes of this Section 6, “Confidential Information” means
information, observations and data concerning the business or affairs of the
Company, including, without limitation, all business information (whether or not
in written form) which relates to the Company, or its customers, suppliers or
contractors or any other third parties in respect of which the Company has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Executive’s breach of this Section 6, including but not
limited to: technical information or reports; formulas; trade secrets; unwritten
knowledge and “know-how”; operating instructions; training manuals; customer
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information relating to pricing,





--------------------------------------------------------------------------------





competitive strategies and new product development; information relating to any
forms of compensation or other personnel-related information; contracts; and
supplier lists. Confidential Information will not include such information known
to Executive prior to Executive’s involvement with the Company or information
rightfully obtained from a third party (other than pursuant to a breach by
Executive of this Section 6). In addition, Confidential Information will not
include any information relating to the period before the Company’s filing for
protection under chapter 11 of title 11 of the United States Code in the United
States Bankruptcy Court of the District of Delaware (the “Bankruptcy”) to the
extent that such information is, at the time of disclosure by Executive, subject
to a protective order in connection with pending Bankrupcty-related litigation.
Without limiting the foregoing, Executive agrees to keep confidential the
existence of, and any information concerning, any dispute between Executive and
the Company, except that Executive may disclose information concerning such
dispute to the court that is considering such dispute or to Executive’s legal
counsel (provided that such counsel agrees not to disclose any such information
other than as necessary for the prosecution or defense of such dispute).


(c) Executive is hereby notified in accordance with the Federal Defend Trade
Secrets Act that Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or if the disclosure of a trade
secret is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Executive files a lawsuit for retaliation
against the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secrets to his attorney and use the trade secret
information in the court proceeding if Executive files any document containing
the trade secret under seal and does not disclose the trade secret, except
pursuant to court order.


7.Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company, and Executive shall immediately return such property to the
Company upon the termination of Executive’s employment and, in any event, at the
Company’s request and subject to inspection in accordance with applicable
Company employee policies generally; provided, that Executive shall be permitted
to retain a copy of Executive’s contacts/rolodex and personal files.


8.Intellectual Property Rights. (a) Executive agrees that the results and
proceeds of Executive’s services for the Company (including, but not limited to,
any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise creative nature, writings and other works of
authorship) resulting from services performed while an employee of the Company
and any works in progress, whether or not patentable or registrable under
copyright or similar statutes, that were made, developed, conceived or reduced
to practice or learned by Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company shall
be deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Executive whatsoever. If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company under the immediately preceding sentence, then Executive hereby
irrevocably assign and agree to assign any and all of Executive’s right, title
and interest thereto, including any and all Proprietary Rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner determined by
the Company without





--------------------------------------------------------------------------------





any further payment to Executive whatsoever. As to any Invention that Executive
is required to assign, Executive shall promptly and fully disclose to the
Company all information known to Executive concerning such Invention.


(b) Executive agrees that, from time to time, as may be requested by the Company
and at the Company’s sole cost and expense, Executive shall do any and all
things that the Company may reasonably deem useful or desirable to establish or
document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments. To the extent that Executive has any Proprietary
Rights in the Inventions that cannot be assigned in the manner described above,
Executive unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 8(b) is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Executive’s employer. Executive further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, Executive shall assist the Company in every proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries. Executive shall execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof. In addition, Executive shall execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designees. Executive’s obligations under this Section 8 shall continue beyond
the termination of Executive’s employment with the Company and expiration of the
Term.


(c) Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Executive now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.


9.Nondisparagement. While employed by the Company and at all times thereafter,
Executive shall not, whether in writing or orally, disparage the Company, or
their predecessors and successors, or any of the current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the foregoing, with respect to any of their respective past or present
activities; or otherwise publish (whether in writing or orally) statements that
tend to portray any of the aforementioned parties in an unfavorable light;
provided that nothing herein shall or shall be deemed to prevent or impair
Executive from testifying truthfully in any legal or administrative proceeding
if such testimony is compelled or requested (or otherwise complying with legal
requirements) or from filing or presenting truthful statements in any legal or
administrative proceeding in which Executive is named as a defendant.


10.Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Sections 5, 6, 7, 8 or 9 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of Sections 5, 6, 7, 8 or 9 to the contrary, the
Company shall be entitled (without the necessity of showing economic loss or
other actual damage and without the requirement to post bond) to injunctive
relief (including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Sections 5, 6, 7, 8 or 9
in addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under Sections 5, 6, 7, 8 or 9 or otherwise, and all of the
Company’s rights shall be unrestricted, and notwithstanding the fact that any
such provision may be determined not to be subject to specific performance, the
Company will nevertheless be entitled to seek to recover monetary damages as a
result of Executive’s breach of such provision.


11.Representations of Executive; Advice of Counsel. (a) Executive represents,
warrants and covenants that as of the Effective Date: (i) Executive has the full
right, authority and capacity to enter into this Agreement and perform
Executive’s obligations hereunder, (ii) Executive is not bound by any agreement
that





--------------------------------------------------------------------------------





conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Term, (iii)
the execution and delivery of this Agreement shall not result in any breach or
violation of, or a default under, any existing obligation, commitment or
agreement to which Executive is subject and (iv) Executive possesses any
licenses or certifications necessary for Executive to perform his duties
hereunder and commencement of employment with the Company shall not be a breach
of such representation).


(b) Prior to execution of this Agreement, Executive was advised by the Company
of Executive’s right to seek independent advice from an attorney of Executive’s
own selection regarding this Agreement. Executive acknowledges that Executive
has entered into this Agreement knowingly and voluntarily and with full
knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.


12.Withholding. The Company may deduct and withhold from any amounts payable
hereunder such federal, state, local, non-U.S., or other taxes as are required
to be withheld pursuant to any applicable law or regulation.


13.Assignment. (a) This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive, except for
the assignment by will or the laws of descent and distribution, and any
assignment in violation of this Agreement shall be void. The Company may only
assign this Agreement, and its rights and obligations hereunder, in accordance
with the terms of Section 13(b) hereof, or to an Affiliate of the Company,
provided that any such assignee expressly agrees to assume in writing and
perform all obligations of the Company hereunder.


(b) This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction, and, in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder). Executive acknowledges and agrees that all of Executive’s covenants
and obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.


(c) In the event of Executive’s death before payments that have been earned by
Executive under this Agreement have been paid to Executive, the Company shall
pay to the Executive’s surviving spouse or, if different, the Executive’s
designated beneficiary (or, if no spouse is then surviving and no beneficiary
has been designated by the Executive, to the Executive’s estate) all such
payments at the times that such payments were due to be paid to Executive.


14.Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in the State of New York, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of New York without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured or drafted such provision.


15.Consent to Jurisdiction; Waiver of Jury Trial. (a) Except as otherwise
specifically provided herein, Executive and the Company each hereby irrevocably
submits to the exclusive jurisdiction of the federal courts located within the
Borough of Manhattan (or, if subject matter jurisdiction in such courts is not
available, in any state court located within the Borough of Manhattan) over any
dispute arising out of or relating to this Agreement. Except as otherwise
specifically provided in this Agreement, the parties undertake not to commence
any suit, action or proceeding arising out of or relating to this Agreement in a
forum other than a forum





--------------------------------------------------------------------------------





described in this Section 15(a); provided, however, that nothing herein shall
preclude the either party from bringing any suit, action or proceeding in any
other court for the purposes of enforcing the provisions of this Section 15 or
enforcing any judgment obtained by either party.


(b)The agreement of the parties to the forum described in Section 15(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 15(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 15(a) shall be conclusive and binding upon
the parties and may be enforced in any other jurisdiction.


(c)The parties hereto irrevocably consent to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Section 19.


(d)Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 15(d).


(e)Except as determined in a final judgment by any arbiter of an action, suit or
proceeding brought in connection with any dispute arising out of or relating to
this Agreement, each party hereto shall be responsible for its own costs and
expenses (including outside attorneys’ fees and expenses) incurred in connection
with any dispute arising out of or relating to this Agreement.


16.Amendment; No Waiver; Severability. (a) No provisions of this Agreement may
be amended, modified, waived or discharged except by a written document signed
by Executive and a duly authorized officer of the Company (other than
Executive). The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No failure or
delay by either party in exercising any right or power hereunder will operate as
a waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.


(b)If any term or provision of this Agreement is invalid, illegal or incapable
of being enforced by any applicable law or public policy, all other conditions
and provisions of this Agreement shall nonetheless remain in full force and
effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party; provided, that in the event that any court of competent
jurisdiction shall finally hold in a non-appealable judicial determination that
any provision of Section 5, 6, 7, 8 or 9 (whether in whole or in part) is void
or constitutes an unreasonable restriction against Executive, such provision
shall not be rendered void but shall be deemed to be modified to the minimum
extent necessary to make such provision enforceable for the longest duration and
the greatest scope as such court may determine constitutes a reasonable
restriction under the circumstances. Subject to the foregoing, upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.





--------------------------------------------------------------------------------







17.Entire Agreement. This Agreement (including its exhibits) constitutes the
entire agreement and understanding between the Company and Executive with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (whether written or oral), between Executive and the Company,
relating to such subject matter, including, without limitation, the Original
Agreement. None of the parties shall be liable or bound to any other party in
any manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein. Notwithstanding anything
herein to the contrary, nothing in this Agreement (other than the termination
provisions in Section 4) shall divest Executive from any benefits previously
granted to or vested by Executive, including equity awards granted or vested
prior to the Effective Date.


18.Survival. The rights and obligations of the parties under the provisions of
this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.
Without limiting the generality of the foregoing: Sections 5 through 22 of this
Agreement shall survive the termination of this Agreement and continue to apply
following the end of the Term, unless otherwise modified by a separate agreement
between Executive and the Company.


19.Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address for a party as shall be
specified by like notice):


If to the Company:    Tribune Media Company
685 Third Avenue
New York, NY 10017
Attn:    Chairman of the Compensation Committee
and
Attn:    General Counsel
            
With a copy to:    Lawrence K. Cagney, Esq.
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
lkcagney@debevoise.com


If to Executive:    Mr. Chandler Bigelow
At the most recent address on file with the Company


With a copy to:    Steven C. Florsheim, Esq.
Sperling & Slater, P.C.
55 W. Monroe St., Suite 3200
Chicago, IL 60603
sflorsheim@sperling-law.com


Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.







--------------------------------------------------------------------------------





20.Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.


21.Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


22.Section 409A. (a) As used herein, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time. The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A or exempt from
Section 409A. Notwithstanding the foregoing, Executive shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Executive or for Executive’s account in connection with payments
and benefits provided in accordance with the terms hereof (including any taxes
and penalties under Section 409A of the Code), and neither the Company nor any
of its affiliates shall have any obligation to indemnify or otherwise hold
Executive (or any beneficiary) harmless from any or all of such taxes or
penalties.


(b)Notwithstanding anything herein to the contrary, the following special rule
shall apply, if and to the extent required by Section 409A: in the event that
(i) Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), (ii) amounts or benefits hereunder or any other
program, plan or arrangement of the Company or a controlled group affiliate
thereof are due or payable on account of “separation from service” within the
meaning of Treasury Regulations § 1.409A-1(h), and (iii) Executive is employed
by a public company or a controlled group affiliate thereof, no payments
hereunder that are “deferred compensation” subject to Section 409A shall be made
to Executive prior to the date that is six (6) months after the date of
Executive’s separation from service or, if earlier, Executive’s date of death,
and following any applicable six (6) month delay, all such delayed payments will
be paid in a single lump sum without interest on the earliest permissible
payment date.


(c)Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
commence to be paid or provided to Executive 61 days following a “separation
from service” as defined in Treasury Regulations § 1.409A-1(h), provided that
Executive satisfies the Release Condition, as required by Section 4(h) above.
Each payment made hereunder (including each separate installment payment in the
case of a series of installment payments) shall be deemed to be a separate
payment for purposes of Section 409A. In addition, where a payment is to be made
during a period of time (e.g., within 60 days following termination of
employment) and such period of time falls in two calendar years, the payment
shall be made in the second calendar year. For purposes of this Agreement, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A.


(d)Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is eligible for exemption from
Section 409A pursuant to Treasury Regulations § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the second calendar year
following the calendar year in which Executive’s “separation from service”
occurs, and provided that such expenses are reimbursed no later than the last
day of the third calendar year following the calendar year in which Executive’s
“separation from service” occurs. To the extent that any indemnification





--------------------------------------------------------------------------------





payment, expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such indemnification payment or
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the indemnification payment or provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which Executive incurred such indemnification payment or expenses, and
in no event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.        
[Remainder of page intentionally left blank; signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
TRIBUNE MEDIA COMPANY
By: /s/ Peter Kern    
Name: Peter Kern
Title: Interim Chief Executive Officer


/s/ Chandler Bigelow
CHANDLER BIGELOW III




        







--------------------------------------------------------------------------------





Annex A
Certain Definitions
“Accrued Entitlements” means any accrued but unpaid Base Salary and any duly
incurred, timely submitted, and unreimbursed expenses under the Company’s
business expense reimbursement policies, in each case accrued or incurred
through the date of termination of employment, payable as soon as practicable
and in all events within 30 days following termination of employment, (ii)
amounts owing to Executive upon a termination of employment under the express
terms of any other benefit plans, programs, or arrangements in which Executive
participates, other than severance plans or policies, (iii) any earned but
unpaid Annual Bonus for the year prior to the year of termination, and (iv)
amounts otherwise expressly required by applicable law to be paid to Executive.
“Anticipatory CIC Termination” means the termination of Executive’s employment
by the Company without Cause (other than due to death or Disability) or by
Executive for Good Reason, in either case, after the Company enters into a
Transaction Agreement.
“Cause” means: (a) the conviction of, or nolo contendere or guilty plea, to a
felony (whether any right to appeal has been or may be exercised); (b) conduct
constituting embezzlement, material misappropriation or fraud, whether or not
related to Executive’s employment with the Company; (c) commission of a material
act of dishonesty or conduct in violation of Company’s written policies and
codes of conduct; (d) willful unauthorized disclosure or use of Confidential
Information or any other breach of the restrictive covenants set forth in
Sections 5, 6, 7, 8 or 9; (e) material improper destruction of Company property;
(f) willful misconduct in connection with the performance of Executive’s duties;
or (g) any finding by the Securities and Exchange Commission pertaining to
Executive’s willful conduct, which, in the opinion of independent counsel
selected by the Company, could reasonably be expected to impair or impede the
Company’s ability to register, list, or otherwise offer its stock to the public,
or following any initial public offering, to maintain itself as a publicly
traded company; provided, however, that Executive shall be provided a 10-day
period to cure any such breach set forth in clause (c), (e), or (f), to the
extent curable. For the avoidance of doubt, placing Executive on paid leave for
up to 60 days during which the Company continues to provide Executive with all
compensation and benefits provided for hereunder, pending the Company’s good
faith determination of whether there is a basis to terminate Executive for
Cause, will not by itself (x) constitute a termination of Executive’s employment
hereunder or (y) provide Executive with Good Reason to resign.
“Change in Control” shall be deemed to occur upon:
(i) the acquisition, through a transaction or series of transactions (other than
through a public offering of the Company’s common stock under the Securities Act
of 1933, as amended (the “Securities Act”) or similar law or regulation
governing the offering and sale of securities in a jurisdiction other than the
United States), by any person or entity of beneficial ownership (as defined in
Rule 13d-3 promulgated under Section 13 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), “Beneficial Ownership”) of more than 50% (on a
fully diluted basis) of either (A) the then-outstanding shares of common stock
of the Company taking into account as outstanding for this purpose such common
stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
common stock (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”);


(ii) the date upon which individuals who, during any consecutive 24-month
period, constitute the board of directors of the Company (the “Board” and, such
individuals, the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided, that any person becoming a director
subsequent to the date hereof whose election or nomination for election was
approved by a vote of at least two thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the





--------------------------------------------------------------------------------





Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be deemed an Incumbent Director; provided
further, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest,
as such terms are used in Rule 14a-12 of Regulation 14A promulgated under the
Exchange Act, with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person or
entity other than the Board shall be deemed an Incumbent Director; or


(iii)the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of the Company to third party purchaser that is not an affiliate of the
Company (a “Sale”), that in each case requires the approval of the Company’s
stockholders (whether for such Business Combination or Sale or the issuance of
securities in such Business Combination or Sale), unless immediately following
such Business Combination or Sale, (A) 50% or more of the total voting power of
(x) the entity resulting from such Business Combination or the entity that has
acquired all or substantially all of the business or assets of the Company in a
Sale (in either case, the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has Beneficial Ownership of
sufficient voting securities eligible to elect a majority of the board of
directors (or the analogous governing body) of the Surviving Company (the
“Parent Company”), is represented by the Outstanding Company Voting Securities
that were outstanding immediately prior to such Business Combination or Sale
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted or exchanged pursuant to such Business
Combination or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Outstanding Company
Voting Securities among the holders thereof immediately prior to the Business
Combination or Sale, and (B) no person or entity is or becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company).
“Disability” means Executive would be entitled to long-term disability benefits
under the Company’s long-term disability plan as in effect from time to time,
without regard to any waiting or elimination period under such plan and assuming
for the purpose of such determination that Executive is actually participating
in such plan at such time. If the Company does not maintain a long-term
disability plan, “Disability” means Executive’s inability to perform Executive’s
duties and responsibilities hereunder due to physical or mental illness or
incapacity that is expected to last for a consecutive period of 90 days or for a
period of 120 days in any 365 day period as determined by the Company in its
good faith judgment.
“Good Reason” means, without Executive’s prior written consent, one or more of
the following events: (a) a reduction in the Base Salary or a reduction in the
Target Bonus below the minimum amount set forth in Section 3(b)(i) above; (b) a
material diminution or adverse change in Executive’s duties, authority,
responsibilities, or positions (except for a change in Executive’s title and
position to Chief Operations Officer); or (c) the requirement that Executive be
based at a location in excess of 50 miles from Executive’s then-current
principal place of employment, except for required travel on the Company’s
business to an extent substantially consistent with Executive’s position or (d)
in the case of a Change in Control that is either a Business Combination in
which the Company is not the Surviving Company or a Sale, the failure of the
Surviving Company to assume this Agreement; provided, however, that prior to
resigning for Good Reason, Executive shall give written notice to the Company of
the facts and circumstances claimed to provide a basis for such resignation not
more than thirty (30) days following Executive’s knowledge of such facts and
circumstances, and the Company shall have thirty (30) days after receipt of such
notice to cure such facts and circumstances (and if so cured, then Executive
shall not be permitted to resign with Good Reason in respect thereof). Any
resignation with Good Reason shall be communicated to the Company by written
notice, which shall include Executive’s date of termination of employment
(which, except as set forth in the preceding sentence, shall be a date at least
ten (10) days after delivery of such notice and the expiration of such cure
period and not later than 60 days thereafter). If a Change in Control shall
occur and, within the one (1) year immediately following the Change in Control,
Executive is not serving as the chief financial officer or chief





--------------------------------------------------------------------------------





operations officer of the Company, the Surviving Company or Parent Company,
Executive’s good faith determination that any of the items described in clause
(b) above has occurred shall be presumed to be correct, unless refuted by clear
and convincing evidence to the contrary. For the avoidance of doubt, in no event
shall the mere occurrence of a Change in Control, the disposition of one or more
divisions or business units of the Company or the Company ceasing to be a public
company, absent any further impact on Executive, be deemed to constitute Good
Reason.
“Transaction Agreement” means a definitive agreement, the consummation of which
would constitute a Change in Control that qualifies as a change in the ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company pursuant to Section 409A of the
Code.







--------------------------------------------------------------------------------





Exhibit A
GENERAL RELEASE AND
COVENANT NOT TO SUE
TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
1.Chandler Bigelow III (“Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present (Executive’s “Related Parties”), in consideration for
the amounts payable and benefits to be provided to him under that Employment
Agreement relating to employment with the Company, dated as of January 1, 2016,
between Tribune Media Company, a Delaware corporation (the “Company”), and
Executive (the “Employment Agreement”), hereby covenants not to sue or pursue
any litigation against, and waives, releases, and discharges the Company, its
subsidiaries and affiliates, their predecessors, and successors, and all of
their respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives, managers, employees, trustees (in
their official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities) of
any of the foregoing (collectively, the “Releasees”), from any and all claims,
demands, rights, judgments, defenses, complaints, actions, charges or causes of
action whatsoever, of any and every kind and description, whether known or
unknown, accrued or not accrued, that Executive ever had, now has or shall or
may have or assert as of the date of this General Release and Covenant Not to
Sue against the Releasees relating to Executive’s employment with the Company or
the termination thereof or Executive’s service as an officer or director of the
Company or its subsidiaries or affiliates or the termination of such service,
including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA,” a
law that prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002, all as amended, and other federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, and any related claims for attorneys’ fees and costs
(collectively, “Claims”) (the “Release”); provided, however, that nothing herein
shall release the Company from (i) any of its obligations to Executive under the
Employment Agreement (including, without limitation, its obligation to pay the
amounts and provide the benefits conditioned upon the effectiveness of this
General Release and Covenant Not to Sue), the Supplemental PSU Agreement or
Supplemental RSU Agreement (as such terms are defined in the Employment
Agreement) and any other award agreement relating to equity awards granted to
Executive; (ii) any rights Executive may have in respect of accrued vested
benefits under the employee benefit plans of the Company and its subsidiaries;
(iii) any rights Executive may have to indemnification under the Employment
Agreement, the Company’s by-laws, other applicable law, or any insurance
coverage or other benefits under any directors and officers insurance or similar
policies; or (iv) any rights Executive and Executive’s Related Parties may have
to obtain contribution as permitted by applicable law in the event of an entry
of judgment against Executive and the Company as a result of any act or failure
to act for which Executive and the Company are held jointly liable; (v) any
rights Executive may have under the Second Amended and Restated Tribune Company
Rabbi Trust Agreement for Chandler Bigelow III and the Management Incentive Plan
Rabbi Trust No. 1; (vi) all rights provided by COBRA; or (vii) Executive’s
rights under the Company’s 401k Plan for monies placed in the plan prior to the
date Executive’s employment with Company ends. If any Releasee pursues a claim
against Executive, nothing in this Release shall be deemed to prevent Executive
from asserting any defense, claims for setoff or counterclaims as against such
suing party.
2.Executive further agrees that this General Release and Covenant Not to Sue may
be pleaded as a full defense to any action, suit or other proceeding for Claims
that is or may be initiated, prosecuted or maintained by Executive or
Executive’s heirs or assigns. Executive understands and confirms that Executive
is executing this General Release and Covenant Not to Sue voluntarily and
knowingly, but that this General Release and Covenant Not to Sue does not affect
Executive’s right to claim otherwise under ADEA. In addition, Executive shall
not be precluded by this General Release and Covenant Not to Sue from filing a
charge with any relevant federal, state or local administrative agency, but
Executive agrees to waive Executive’s rights with respect to any monetary or
other financial relief arising from any such administrative proceeding.


3.In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is
Executive’s intention to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein. The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.


4.The Company’s offer to Executive of this General Release and Covenant Not to
Sue and the payments and benefits set forth in the Letter Agreement are not
intended as, and shall not be construed as, any admission of liability,
wrongdoing or improper conduct by the Company. Executive acknowledges that
Executive has not filed or caused to be filed any complaint, charge, claim or
proceeding, against any of the Releasees before any local, state, federal or
foreign agency, court or other body (each individually a “Proceeding”).
Executive represents that Executive is not aware of any basis on which such a
Proceeding could reasonably be instituted. Executive (i) acknowledges that
Executive will not initiate or cause to be initiated on Executive’s behalf any
Proceeding and will not participate in any Proceeding, in each case, except as
required by law; and (ii) waives any right Executive may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”).


5.Notwithstanding anything else contained in this General Release and Covenant
Not to Sue, the Employment Agreement or any other agreement between the
Executive and the Company or any of its Affiliates to the contrary, including,
without limitation, Section 1 hereof, nothing in any such agreement limits or
shall be construed to limit (i) Employee’s ability to file a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”), (ii) Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company or (iii) Executive’s right to receive an award for information provided
to any Government Agencies.


6.Executive acknowledges that Executive has been offered a period of time of at
least [21/45] days [To be selected based on whether applicable termination is
“in connection with an exit incentive or other employment termination program”
(as such phrase is defined in ADEA)] to consider whether to sign this General
Release and Covenant Not to Sue, and the Company agrees that Executive may
cancel this General Release and Covenant Not to Sue at any time during the seven
days following the date on which this General Release and Covenant Not to Sue
has been signed (the “Revocation Period”). Executive acknowledges and agrees
that Executive has entered into this General Release and Covenant Not to Sue
knowingly and willingly and has had ample opportunity to consider the terms and
provisions of this General Release and Covenant Not to Sue. Executive





--------------------------------------------------------------------------------





further acknowledges that Executive has read this General Release and Covenant
not to sue carefully, has been advised by the Company to, and has in fact,
consulted an attorney, and fully understands that by signing this General
Release and Covenant Not to Sue Executive is giving up certain rights which
Executive may have to sue or assert a claim against any of the Releasees. In
order to cancel or revoke this General Release and Covenant Not to Sue,
Executive must deliver to the Board of Directors of the Company written notice
stating that Executive is canceling or revoking this General Release and
Covenant Not to Sue during the Revocation Period. If this General Release and
Covenant Not to Sue is timely canceled or revoked, none of the provisions of
this General Release and Covenant Not to Sue shall be effective or enforceable,
and the Company shall not be obligated to make the payments to Executive or to
provide Executive with the benefits identified in the Sections of the Employment
Agreement referred to in Section 4(h) of the Employment Agreement, unless and
until the requirements with respect thereto are met. Executive acknowledge that,
even if this General Release and Covenant Not to Sue is not executed or is
canceled or revoked by Executive, the provisions of the Employment Agreement
that otherwise by their terms survive termination of Executive’s employment
shall remain in full force and effect.


7.The invalidity or unenforceability of any provision or provisions of this
General Release and Covenant Not to Sue shall not affect the validity or
enforceability of any other provision of this General Release and Covenant Not
to Sue, which shall remain in full force and effect. This General Release and
Covenant Not to Sue sets forth the entire agreement of Executive and the Company
in respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this General Release and Covenant Not
to Sue. The validity, interpretation, construction and performance of this
General Release and Covenant Not to Sue shall be governed by the laws of the
State of New York without regard to its conflicts of law principles, and the
provisions of Sections 14 and 15 of the Employment Agreement shall apply mutatis
mutandis.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive and the Company have each caused this General
Release and Covenant Not to Sue to be executed as of the dates shown below.
TRIBUNE MEDIA COMPANY
By: /s/ Peter Kern    
Name: Peter Kern
Title: Interim Chief Executive Officer
Date: April 27, 2017


EXECUTIVE
/s/ Chandler Bigelow
Chandler Bigelow III
Date: April 26, 2017

















--------------------------------------------------------------------------------





Exhibit B


Award Agreement for Supplemental RSU Grant
Execution Copy
TRIBUNE MEDIA COMPANY
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made by and between
Tribune Media Company, a Delaware corporation (the “Company”), and Chandler
Bigelow (the “Participant”), and is dated as of April 27, 2017 (the “Grant
Date”).
1.Grant. Pursuant to this Agreement, on the Grant Date, the Company shall grant
to the Participant 27,300 Restricted Stock Units (“RSUs”), each of which shall
represent an unfunded and unsecured promise of the Company to deliver (or cause
to be delivered) to the Participant upon settlement one share of Class A Common
Stock (“Common Stock”) of the Company (or cash equal to the fair market value
thereof), as set forth herein. The RSUs awarded to the Participant hereby shall
be subject to all of the terms and conditions set forth in this Agreement, as
well as the terms and conditions of the Tribune Media Company 2016 Incentive
Compensation Plan (the “Equity Plan”; capitalized terms used but not defined
herein shall have the same meaning as set forth in the Equity Plan).


2.Vesting. The Restriction Period of the RSUs shall begin on the Grant Date and
lapse as 25% of the RSUs on December 31 of 2017, 2018, 2019 and 2020 (each, a
“Stated Vesting Date”), subject in each case to the Participant being
continuously employed through such date.


3.Conversion to Restricted Shares. If the Participant is still employed on the
first Stated Vesting Date and no settlement of the RSUs has previously occurred
under Section 6, the Company shall issue to the Participant on such date (i)
unrestricted shares of Common Stock related to the vested RSUs (unless payment
in cash is required or elected by the Committee in accordance with the
provisions of Section 6) and (ii) shares of Common Stock related to the unvested
RSUs that will be nontransferable and remain subject to the Restriction Period
on the same terms as were applicable to the unvested RSUs that they replace
(“Restricted Shares”). From and after such date of transfer, for purposes of
this Agreement, the term RSUs will include the Restricted Shares issued pursuant
to this Section 2.


4.Change in Control; Termination of Employment.


(a)If a Change in Control shall occur while the Participant is employed by the
Company, the Restriction Period shall lapse and all the RSUs shall vest upon the
Change in Control.


(b)If the Participant’s employment is terminated in an Anticipatory CIC
Termination and a related Change of Control shall occur within the earlier to
occur of (i) the first anniversary of the date of such Anticipatory CIC
Termination or (ii) December 31, 2018, the Restriction Period shall lapse upon
the date of the Change in Control. The term “Anticipatory CIC Termination” as
used herein shall have the same meanings as set forth in the Employment
Agreement, dated as of April 27, 2017, between the Company and the Participant
(the “Employment Agreement”).


5.Exclusive Vesting. The vesting and settlement provisions set forth in Sections
2, 3 and 4 above shall be the exclusive vesting and settlement provisions
applicable to the RSUs and shall supersede any other





--------------------------------------------------------------------------------





provisions relating to vesting and settlement (whether in the Employment
Agreement, the Equity Plan or elsewhere), unless such other such provision
expressly refers to this Agreement by name and date.


6.Settlement.


(a)Delivery of Shares or Cash. Upon the vesting of the RSUs, the Company shall
issue or transfer to the Participant, or cause to be issued or transferred to
the Participant, one share of Common Stock in respect of each RSU that became
vested as of such Vesting Date; provided, however, that, if required to comply
with applicable law, cash shall be paid in lieu of delivering shares of Common
Stock in respect of the vested RSUs and, in any event, the Committee may, in its
sole discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only shares of Common Stock in respect of the vested RSUs. If a cash
payment is made in lieu of delivering shares of Common Stock pursuant to this
Section 6(a) or Section 3, the amount of such payment shall be equal to the fair
market value of the Common Stock (as determined pursuant to the Equity Plan) as
of such date less an amount equal to all federal, state, local, and non-U.S.
income and employment taxes required to be withheld. Notwithstanding the
foregoing provisions of this Section 6 or the applicable provisions of Section
3, in the event that any of the RSUs become vested in connection with a Change
in Control (including vesting that occurs upon such a Change in Control
following an Anticipatory CIC Termination) which results in the Common Stock no
longer being outstanding or publicly traded, the Company shall deliver to the
Participant in respect of each RSU the same consideration payable to
stockholders of the Company in connection with the transaction constituting the
Change in Control.


(b)Tax Withholding. In connection with any settlement of RSUs (or any election
under Section 83(b) of the Code made with respect to Restricted Shares issued
pursuant to Section 3), the Participant will be required to satisfy applicable
withholding tax obligations (including payments made pursuant to Section 6(a)
above). For the avoidance of doubt, the Committee hereby consents to the payment
of any required tax withholding pursuant to the immediately prior sentence being
satisfied using unrestricted shares of Common Stock delivered in settlement of
vested RSUs.


(c)Compliance with Laws. The granting and settlement of the RSUs and any other
obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Common Stock
hereunder as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Common Stock
hereunder in compliance with applicable laws, rules, and regulations.


7.Rights as Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to the RSUs unless and until
(a) the RSUs shall have vested and settled pursuant to the terms herein, (b) the
Company shall have issued and delivered to the Participant Common Stock in
settlement of the RSUs or Restricted Shares pursuant to Section 3 hereof, and
(c) the Participant’s name shall have been entered as a stockholder of record
with respect to such Common Stock on the books of the Company; provided that
RSUs will be credited with Dividend Equivalents to the extent provided in
Section 8 hereof. Any certificates representing the Common Stock delivered to
the Participant shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions as the Committee deems appropriate.


8.Dividend Equivalents. So long as the RSUs have not vested and the Participant
has not undergone a termination of service with the Company and its Affiliates
prior to or on the record date declared for a cash dividend payable on Common
Stock, the Participant shall be credited with dividend equivalents on such RSUs
in the form of additional RSUs when and to the extent that regular cash
dividends are paid on the Common Stock from and after the Grant Date, provided
that if the RSUs have vested and settled in accordance with Section 6 above
after the





--------------------------------------------------------------------------------





record date but prior to the payment date of such a regular cash dividend, the
Company may, in its discretion, pay cash in the amount of the dividend in lieu
of issuing Dividend Equivalents on such vested RSUs. Such Dividend Equivalents
shall be computed by dividing: (i) the amount obtained by multiplying the amount
of the regular cash dividend declared and paid for each share of Common Stock by
the number of RSUs (including accumulated Dividend Equivalents) held by the
Participant on the record date of such regular cash dividend, by (ii) the Fair
Market Value of the Common Stock on the dividend payment date for such cash
dividend. Such additional RSUs shall vest and settle in the same manner as the
RSUs to which they relate, except that any fractional shares represented by
accumulated Dividend Equivalents shall, once vested, be settled solely in cash
on the terms provided for cash settlement in Section 6(a) hereof. Any
accumulated and unpaid Dividend Equivalents attributable to RSUs that are
cancelled will not be paid and are immediately forfeited upon cancellation of
the RSUs. Notwithstanding the foregoing provisions of this Section 8, no
Dividend Equivalents shall be credited with respect to any record date occurring
after the issuance of Restricted Shares in accordance with Section 3; instead,
the Participant shall be entitled to receive on such Restricted Shares any
dividends to which he is entitled as a shareholder of the Company.


9.Lock-Up Period. If requested by the underwriters managing any public offering
of Common Stock, the Participant agrees to execute a separate agreement to the
effect that, except as otherwise approved by the Committee or estate planning
transfers permitted under the Equity Plan, shares of Common Stock acquired by
the Participant following the vesting and settlement of the RSUs may not be
sold, transferred, or otherwise disposed of prior to the date following such
public offering as so required by such underwriters (the “Lock-Up Period”). The
Company may impose stop-transfer instructions with respect to the Common Stock
subject to the foregoing restriction until the end of such Lock-Up Period.
Shares of Common Stock received upon Settlement of an RSU and any Restricted
Shares that shall have become vested shall remain subject to the terms of this
Section 9.


10.Parachute Payments.


(a)Notwithstanding anything to the contrary herein, if the Company enters into
an agreement the consummation of which would result in a Change in Control, an
independent registered public accounting firm retained by the Company prior to
the occurrence of such Change in Control (the “Accounting Firm”) shall determine
whether all or any portion of the compensatory payments that the Participant
receives from the Company (including any compensation received in respect of the
RSUs) will constitute “excess parachute payments" within the meaning of Section
280G of the Code such that the Participant would be subject to the excise tax
imposed by Section 4999 of the Code or any other similar state excise tax or any
interest or penalty is incurred by the Participant with respect to such excise
tax (the “Excise Tax”). If the Participant would be subject to an Excise Tax,
the Accounting Firm shall also determine whether the Participant would receive a
greater net after tax benefit, taking into account all otherwise applicable
federal, state and local income, employment and excise taxes that would
otherwise be imposed on or with respect to such compensatory payments, if the
amount of such compensatory payments were to be reduced to three times the
Participant’s “base amount”, as defined in Section 280G(b)(3) of the Code, less
one dollar (the “Safe Harbor Limit”). If the Participant would receive a greater
net after-tax benefit if the compensatory payments were reduced to the Safe
Harbor Limit, then the number of RSUs (or, if applicable, Restricted Shares)
that could become vested in connection with such Change in Control shall be
reduced (but not below zero) as and to the extent the Accounting Firm determines
to be necessary so that the compensatory payments shall not exceed the Safe
Harbor Limit. If, as a result of the vesting of any portion of the RSUs prior to
the date of the Change in Control, there is not a sufficient number of unvested
RSUs (or, if applicable Restricted Shares) to reduce or forfeit to result in the
aggregate compensatory payments be less than or equal to the Safe Harbor Limit,
the Participant agrees to forego receipt of other compensation having a value
(as determined by the Accounting Firm) equal to the additional number of whole
or partial RSUs that would have had to have been reduced or forfeited to reduce
the compensatory payments to the Safe Harbor Limit.


(b)In connection with making determinations under this Section 10, the
Accounting Firm shall take into account, to the extent permitted under Section
280G, the value of any reasonable compensation for services rendered by the
Participant before, and to be rendered after the date of such Change in Control,
including the value of any noncompetition provisions that may apply to the
Participant following such date. The Company shall





--------------------------------------------------------------------------------





cooperate with the Accounting Firm in any making such determinations. All fees
and expenses of the Accounting Firm in implementing the provisions of this
Section 10, including those expenses incurred to value any restrictive
covenants, shall be borne by the Company.


(c)If it shall be subsequently determined that the number of RSUs (or the value
thereof) that the Accounting Firm determined had to be reduced in accordance
with the provisions of Section 10(a) is less than the number of RSUs (or the
value thereof) actually required to avoid the application of the Excise Tax on
the Participant’s compensatory payments to the Participant, then the value
attributable to the appropriate number of RSUs in excess of the number of RSUs
determined to be reduced by the Accounting Firm pursuant to this Section 10
shall be deemed for all purposes to be a loan to the Participant made on the
date of receipt of such vested RSUs, which the Participant shall have an
obligation to repay to the Company, together with interest on such amount at the
applicable Federal rate (as defined in Section 1274(d) of the Code) from the
date of the Participant’s receipt of payment for such vested RSUs to the date of
repayment by the Participant.


(d)Except as otherwise expressly provided in Section 10(c), all determinations
made by the Accounting Firm under this Section 9 shall be binding upon the
Company and the Participant.


11.Representations and Warranties of Participant. The Participant hereby makes
the following acknowledgements, representations, and warranties to the Company:


(a)No Arrangements to Sell. Except as specifically provided herein, the
Participant has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge
all or any portion of the RSUs or the Common Stock underlying the RSUs and has
no current plans to enter into any such contract, undertaking, understanding,
agreement, or arrangement.


(b)RSUs Not Transferable. The Participant understand that the RSUs are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise).


12.General.


(a)Delivery of Documents. The Participant agrees that the Company may deliver by
email all documents relating to the RSUs and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission). The Participant also agrees that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it shall notify the Participant by email or such other reasonable
manner as then determined by the Company.


(b)No Employment Rights. This Agreement does not confer upon the Participant any
right to continue as an employee or service provider of the Company or any of
its affiliates.


(c)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.


(d)Entire Agreement. Except for the Equity Plan, this Agreement and the
Employment Agreement contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, and negotiations in respect thereto.
No change,





--------------------------------------------------------------------------------





modification, or waiver of any provision of this Agreement shall be valid unless
the same be in writing and signed by the parties hereto.


(e)Interpretation. The interpretation, construction, performance, and
enforcement of this Agreement shall lie within the sole discretion of the
Committee, and the Committee’s determinations shall be conclusive and binding on
the Participant and any other interested persons.


(f)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
[Remainder of page intentionally left blank; signature page follows]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
TRIBUNE MEDIA COMPANY
By: /s/ Peter Kern    
Name: Peter Kern
Title: Interim Chief Executive Officer
   
PARTICIPANT
/s/ Chandler Bigelow
Name: Chandler Bigelow











